Case: 16-40032      Document: 00513609051   Page: 1   Date Filed: 07/26/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                 No. 16-40032                   United States Court of Appeals
                               Summary Calendar                          Fifth Circuit

                                                                       FILED
                                                                   July 26, 2016
PATRICK D. BAKER,                                                 Lyle W. Cayce
                                                                       Clerk
             Plaintiff

v.

JOHN M. McHUGH

             Defendant

*********************************************************************

PATRICK D. BAKER,

             Plaintiff - Appellant

v.

URS FEDERAL SERVICES,

             Defendant - Appellee



                 Appeal from the United States District Court
                      for the Eastern District of Texas
                            USDC No. 5:14-CV-72


Before DAVIS, JONES, and GRAVES, Circuit Judges.
     Case: 16-40032      Document: 00513609051         Page: 2    Date Filed: 07/26/2016



                                      No. 16-40032
PER CURIAM:*
       The district court granted summary judgment in this Title VII case in
favor of the defendant and rejected plaintiff’s claim of unlawful retaliation. The
dismissal was on multiple grounds, including the plaintiff’s failure to establish
a causal nexus between his protected activity and the adverse employment
action. We AFFIRM.
                                             I.
       Patrick D. Baker was employed by URS Federal Support Services, Inc.
(“URS”), a contractor providing services to the federal government. URS
assigned Baker to work at a government facility, the Red River Army Depot
(“Army Depot”). Baker eventually resigned from URS to work directly for the
Army Depot.
       The Army Depot scheduled Baker to leave on November 12, 2008 for an
assignment in Iraq. On the morning he was to leave, Baker and a coworker
consumed alcohol off premises, which officials at the Army Depot discovered.
When Baker arrived at work, he admitted to this conduct.
       The Army Depot gave Baker two options: either resign or suffer
involuntary termination. Baker chose the former. After resigning, Baker tried
to return to URS, but it refused to rehire him based on the drinking incident.
       In March 2009, Baker filed an EEOC complaint against the Army Depot
and argued that similarly situated employees outside his protected class had
not been required to resign. Eventually, Baker and the Army Depot agreed to
settle the complaint.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
     Case: 16-40032       Document: 00513609051          Page: 3     Date Filed: 07/26/2016



                                       No. 16-40032
       A few months later, the police in Arkansas arrested Baker for domestic
battery. He pled guilty to “Domestic Battery 3rd degree,” a misdemeanor
offense, and received twelve months of probation. The district court sealed
Baker’s guilty plea.
       Three years after filing an EEOC complaint against the Army Depot,
Baker reapplied with URS to work at the Army Depot. It made him an
employment offer for a position beginning on August 24, 2012. However, before
his start date, a URS recruiter asked Baker whether he had a criminal record.
Baker disclosed that he had pled guilty to a domestic abuse charge and gave
URS a copy of his plea.
       After discovering Baker’s criminal record, URS withdrew its offer. URS
informed Baker that his conviction precluded him from passing the
background check required to access the Army Depot. After his job offer was
withdrawn, Baker filed an EEOC complaint against URS arguing that it
retaliated against him for making the 2009 EEOC complaint. However, Baker
presented no evidence that his recruiter at URS knew about the EEOC
complaint in 2009. The district court agreed with a magistrate judge’s
recommendation and granted summary judgment in favor of URS. Baker now
appeals.
                                              II.
       Baker argues that URS withdrew his employment offer in retaliation for
the EEOC complaint he filed three years earlier against the Army depot. We
agree with the district court that the record fails to show a causal connection
between his 2009 EEOC complaint and URS’s refusal to hire him three years
later. 1 In particular, Baker points to no evidence that the recruiter of URS ever



       1 See Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 657 (5th Cir. 2012) (“A plaintiff
establishes a prima facie case of retaliation by showing (i) he engaged in a protected activity,
                                               3
     Case: 16-40032       Document: 00513609051          Page: 4     Date Filed: 07/26/2016



                                       No. 16-40032
knew about the three-year-old EEOC complaint when he withdrew Baker’s
employment offer. 2 The failure of summary judgment evidence to establish this
fact is fatal to Baker’s action.
                                             III.
       For these reasons and those articulated in the thorough opinions of the
district court and magistrate judge, we AFFIRM the grant of summary
judgment.




(ii) an adverse employment action occurred, and (iii) there was a causal link between the
protected activity and the adverse employment action.” (italics omitted)).
        2 Manning v. Chevron Chem. Co., 332 F.3d 874, 883 (5th Cir. 2003) (“We have

determined that, in order to establish the causation prong of a retaliation claim, the employee
should demonstrate that the employer knew about the employee’s protected activity.”).
                                              4